DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 02 February 2022, with respect to 101 rejections have been fully considered and are persuasive.  The 101 rejections of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 15, and 28 each require at least a method for changing power modes of a doorbell system comprising a doorbell including an outer housing, a camera, a microphone, a speaker, a motion detector, an application processor, a button, and a communication module having an antenna and a communication processor, the method comprising: entering a shipping mode, via the doorbell, wherein at least the application processor, the camera, the microphone, the speaker, the motion detector, and the communication module are inactive in the shipping mode; entering a sleep mode, via 
The prior arts on record teach the following: a method for changing power modes of a doorbell system comprising a doorbell including an outer housing, a camera, a microphone, a speaker, a motion detector, an application processor, a button, and a communication module having an antenna and a communication processor, the method comprising: entering a sleep mode, via the doorbell, in response to an occurrence of an enter sleep mode event, wherein at least the application processor is active and consumes power in the sleep mode; entering an alert mode, via the doorbell, in response to an occurrence of an enter alert mode event, wherein at least the application processor and the camera are active and consume power in the alert mode; and entering a communication mode, via the doorbell, in response to an occurrence of an enter communication mode event, wherein at least the application processor, the camera, and the communication module are active and consume power in the communication mode.
However, none of the prior arts disclose entering a shipping mode, via the doorbell, wherein at least the application processor, the camera, the microphone, the 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jared Walker/Primary Examiner, Art Unit 2426